Citation Nr: 0427095	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  04-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus on an 
aggravation basis.  

2.  Entitlement to service connection for a ruptured 
posterior tibial tendon, claimed as due to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1967 to 
December 1970. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
service connection for pes planus based on aggravation, and 
for a ruptured posterior tibial tendon, claimed as due to pes 
planus.  

The appellate issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notice if further action is required on appellant's 
part.


REMAND

In response to appellant's March 2004 Substantive Appeal, in 
which he requested an RO hearing by a Decision Review Officer 
(DRO), the RO scheduled a May 2004 hearing; and after being 
so informed, appellant failed to report for it.  
Subsequently, on June 10, 2004, the RO certified the case to 
the Board for disposition and so informed appellant by June 
14, 2004 letter.  See 38 C.F.R. §§ 19.35, 19.36 (2003).  

Under 38 C.F.R. § 20.1304(a) (2003), an appellant is provided 
a period of 90 days following notification that an appeal has 
been certified to the Board for appellate review, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first, to submit a request for a personal 
hearing.  In a June 11, 2004 letter, received on June 15th, 
appellant informed the RO that he had failed to report for 
said scheduled May 2004 hearing on account of serious 
cardiopulmonary illness requiring hospitalization; and that 
he desired another hearing.  On August 13, 2004, said letter 
was forwarded by the RO to the Board, satisfying the 90-day 
period requirement in 38 C.F.R. § 20.1304(a).  Thus, the 
Board construes said June 11, 2004 letter as a motion for a 
rescheduled hearing and hereby grants the motion.  Thus, a 
remand of the case to the RO appears necessary to reschedule 
another RO hearing by a DRO.

Initial review of the record also indicates that additional 
evidentiary development of the case appears warranted, for 
the following reasons.  In the March 2004 Substantive Appeal, 
appellant alleged that after treatment for foot problems 
during service, he received treatment in 1970-1971 shortly 
after service by a certain orthopedic surgeon "Dr. B."; and 
that "Dr. B." "has since retired and his records are no 
longer available."  Although said physician was not 
identified as privately employed or a VA physician, 
presumably he was non-VA since appellant did not allege VA 
treatment proximate to service.  However, it is unclear 
whether appellant has in fact sought such records directly 
from "Dr. B." or if applicable, the custodian of such 
records; or whether appellant merely assumes that such 
records are unavailable solely due to that physician's 
retirement.  It does not appear from the record that the RO 
has attempted to clarify this ambiguity.  Such records dated 
shortly after service, assuming their availability, might be 
potentially material in indicating whether any pre-existing 
pes planus noted on service entrance examination underwent 
permanent worsening during service beyond natural progression 
of the underlying disease process.  See 38 C.F.R. 
§ 3.304(b)(2) (2003).

Additionally, it is unclear from the record whether appellant 
currently has a ruptured posterior tibial tendon.  Although 
certain post-service clinical records assess a ruptured 
posterior tibial tendon, MRI studies of the foot that were 
recently conducted were interpreted as not showing a rupture.  
Furthermore, appellant has not been afforded any VA 
examination with medical opinion rendered as to the 
etiological questions at issue concerning the claimed 
disabilities.  Adequate examination and medical opinion 
regarding the etiology of appellant's claimed foot 
disabilities are deemed warranted for the Board to equitably 
decide these appellate issues, and should therefore be 
obtained (particularly since the case is already being 
remanded for other reasons involving procedural due process 
concerns).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should reschedule an RO 
hearing to be held by a DRO, and 
provide the appellant notice thereof 
in accordance with appropriate 
provisions.  

2.  After said hearing is held, or 
in the event such hearing request is 
withdrawn or otherwise unnecessary, 
the RO should contact appellant and 
request him to provide the complete 
names and addresses of any 
physicians or medical facilities 
which have provided him relevant 
foot treatment, particularly 
proximate to service.  All 
available, clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of such 
treatment should be obtained from 
the specified health care providers, 
including, but not limited to, those 
from "Dr. B." (or if applicable, 
the custodian of that retired 
physician's records), pertaining to 
foot treatment in the early 1970's.  
Any records obtained should be 
associated with the claims folder.  
All attempts to obtain records 
should be documented.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports 
to the VA.  

3.  With respect to the foot 
disabilities service connection 
claims, the RO should arrange 
appropriate VA examination.  The 
examiner should review the entire 
claims folder, examine appellant, 
and express opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability), regarding the 
following questions:  

(a) Did appellant's preexisting pes 
planus undergo permanent worsening 
during service beyond the 
continuance or "natural 
progression" of the underlying 
disease process?

(b) Does appellant have a ruptured 
posterior tibial tendon or chronic 
residuals thereof; and, if so, what 
is the etiology thereof (i.e., is a 
ruptured posterior tibial tendon or 
residuals thereof related to 
military service, the pre-existing 
pes planus, or post-service cause)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  The examiner 
should adequately summarize the 
relevant history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
rendered.  

4.  The RO should review any 
additional evidence and readjudicate 
the appellate issues, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



